Buchanan, J.,
dissenting:
I cannot concur in the opinion of the court in this case. In my judgment, the case of Warwick & Barksdale v. Mayo, 15 Gratt. 528, does not control it. The principle involved in that case is stated by Judge Allen in the opinion of the court, p. 537, to be, “whether the title to lands may in this collateral way be subjected to the jurisdiction of police officers, proceeding without writ, deciding without the intervention of a jury, who holds no court of record and therefore no record of their proceedings is preserved, and from whose judgment there is no appeal. The recognition of such a jurisdiction might in effect submit the whole beneficial interest in the freehold to the absolute control of such inferior tribunal; for by successive fines the right of the owner might be so impaired as to be of little value.”
Upholding the jurisdiction of the mayor in that case would have deprived the claimant of the land of the right of trial by jury, and might in effect, as stated by Judge Allen, have submitted his whole beneficial interest in the freehold to the absolute control of the mayor.
In this case, upholding the jurisdiction of the police justice can have no such effect. The claimant of the land has the absolute right of appeal to a court of record, where he has the right of trial by jury; so that none of the objections made to upholding the jurisdiction of the mayor applies to this case, except the fact that the proceeding is “without writ” in the strict sense of that term, but upon notice to show cause why he should not be *774fined for violating the ordinance. This objection can have no weight in the decision of this case, if the other objections do not exist. There is no question that the city had the right to pass an ordinance prohibiting any person from digging up its streets, and to impose a penalty for its violation. Neither can there be any question that the legislature had the power to confer jurisdiction upon the police justice and all other justices to try any person charged with any offense not punishable with death or confinement in the penitentiary, provided the right of appeal was secured to the accused. Art. II, sec. 8, of the Constitution.
Neither, in my judgment, is there any doubt that it has conferred upon the police justice the right to try persons for violating the ordinances of the city, although there may be involved incidentally the right to the freehold of land.
By section 105 of the city charter it is provided, “that the jurisdiction of the court (justice) shall extend to all cases arising within the jurisdictional limits of the city, of which, a justice of the peace may take cognizance under the laws of the State, and to all cases arising under the charter or ordinances of the city.”
There is no exception made in the section, limiting the police justice’s jurisdiction to eases not involving the title to freehold in lands. His jurisdiction is expressly declared to “extend to all cases” of the character mentioned.
As was said by Judge Moncure in Moore v. Va. &c. Ins. Co., 28 Gratt. 508, 516-517, 26 Am. Rep. 373, a more comprehensive word than ‘all’ cannot be found in the English language.” And unless, as was said in that case, very strong reasons can be furnished for giving it a restricted construction, it should receive its comprehensive meaning.
No such reason, as we have seen, exists in this case; for the accused in a case like this, when tried by a police justice, is protected in every right secured to him by the Constitution, as fully and as effectually as was the accused in the case of Brown *775v. Eppes, 91 Va. 726, 21 S. E. 119, 27 L. R. A. 676, and there is no reason, in my judgment, why the jurisdiction of the police justice in this case should not he sustained, as was that of the justice of the peace in that case, unless the right to land is of more value and is to he placed upon higher grounds than the right to personal liberty; and this, of course, cannot be so.
By section 4106 of the Code it is provided, that justices of the peace in the counties shall have exclusive original jurisdiction of all misdemeanors, except violations of the revenue and election laws of the State — of offenses against public policy, violation of Sunday laws by railroads and steamship companies, and the sale of intoxicating liquor on Sunday. Sec. 4106, Va. Code, 1904.
If police justices have no jurisdiction of any case where the freehold to land may be involved, then justices of the peace have no such jurisdiction of such cases, for the statute which confers jurisdiction npon them is no more comprehensive than the ordinance which confers jurisdiction upon the police justices. If it be true that justices of the peace have no such power, then in the counties of the State there is no means of punishing the violations of many laws.
By section 3856-a of the Code it is provided, that “Any person other than a duly authorized officer changing the line of any public road on either side thereof, as the lines have existed for twenty years or more, without the permission entered of record of the circuit court of the county in which the road lies, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined not less than five nor more than fifty dollars.”
By section 2071 of the Code, shooting, hunting, ranging, fishing, trapping or fowling upon the lands of another without his consent is prohibited under a penalty of not less than five nor more than fifty dollars for each offense.
In prosecutions under either of these sections, the question of the title to the freehold may often be incidentally involved; *776vet if justices of the peace have no jurisdiction where the accused bona-fide claims the land upon which the unlawful act is charged to have been committed, there is no tribunal provided in which he can be prosecuted criminally for the violation of those sections. The circuit courts clearly have no original jurisdiction over such cases. Va. Code, 1904, sec. 4106. Their jurisdiction over them is only by way of appeal..
A construction which requires the word “all” to receive a narrow instead of its usual comprehensive meaning, and which places the law-making power in the position of enacting laws to punish offenses and yet furnishing no tribunal in which to try those who are charged with their violation, ought not, in my opinion, to be given any provision of law, unless there be some very strong reason for it. Ro such reason, in fact no reason'at all, so far as I can see, exists in this case for such a construction; but, on the contrary, the language of the statute, and the manifest policy of the legislature not to burden the courts of record in the first instance with the trial of minor criminal offenses, seem to me to show that the construction placed upon the provisions of law involved in this case by the learned chancery court, in refusing the writ of prohibition, was correct, and that its judgment-should be affirmed.

Reversed.